CHARLES J. SCHUCK, Judge.
Claimant' asks damages in the amount of $13.01 occasioned by a collision between his Chevrolet sedan and a state road truck, occurring on the 20th day of October, 1942. In the collision the fender of claimant’s car was damaged, together with other slight damages to the body, requiring the amount of repairs in question and for which the claim is presented.
The record shows that the driver of the state road truck was at fault; the head of the department concerned concurs in the claim. The claim is approved by the attorney general’s office.
An award is therefore made in favor of claimant, E. H. Hal-stead, in the amount of thirteen dollars and one cent ($13.01).